Citation Nr: 0931713	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  99-04 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
February 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1997 rating action of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a personal hearing at the RO in 
January 2000.  In October 2003, the Board remanded the case 
for proper notification under the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, and 38 C.F.R. § 3.159.  In June 2006, the 
Board remanded the case for additional development.  In 
November 2006, a Board videoconference hearing was held 
before the undersigned.  The transcript of that hearing is of 
record.  The case is again before the Board for appellate 
consideration.  

The Veteran has diagnoses of PTSD, major depressive disorder, 
and depression.  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that claims for 
service connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the Board has rephrased the issue involving service 
connection above into a single issue in order to comply with 
the Court's holding.  


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  

Service connection for post traumatic stress disorder 
requires:  (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of PTSD or other psychiatric 
disorder.  

VA medical records include a January 1996 diagnosis of rule 
out PTSD.  Also included were October 1996 diagnoses of 
alcohol dependence and rule out bipolar disorder.  Records 
dating from April to October 1996 show that the Veteran was 
admitted to impatient psychiatry for 21 days in May and eight 
days in October 1996.  He was diagnosed with PTSD, severe in 
exacerbation.  The GAF score was 45.  The psychiatrist noted 
that the Veteran had unrelenting severe depression, suicidal 
thoughts, severe sleep disorder with nightmares and intrusive 
thoughts about Vietnam, agitation, easily startled, and 
feelings of helplessness.  

The Veteran submitted stressor statements received in 
November 1996.  The specific stressors indicated were:  
constant rocket attacks occurring three to four times a week, 
NVA trying to overrun soldiers on a daily basis, exchanging 
gun fire while riding in a convoy, grenades thrown into 
bunkers, and nearly shooting a child over a stolen helmet.  
The Veteran reported these stressors occurred from January to 
December 1969.  Unit histories were obtained and showed that 
the Veteran participated in operations against Viet Cong and 
NVA in February 1969.  The unit diaries showed that the 
Veteran was in California from January 1969 until mid 
February 1969.  The unit diaries also showed no casualties or 
injuries for August, September, and December 1969.  

Private medical records received in May 1998 show the Veteran 
received treatment for and was diagnosed with PTSD in May 
1996.  The Veteran was admitted for four days in October 1996 
after threatening to shoot himself.  He was diagnosed with 
PTSD; major depressive disorder, recurrent, severe, 
nonpsychotic.  

In February 2000 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he was subjected to frequent rocket 
attacks with the last one resulting in shrapnel wounds to his 
left arm and back of his neck.  Mental examination showed no 
evidence of delusions or hallucinations.  He had several 
crying spells and became very emotional when talking about 
his son.  He was alert and oriented and his cognitive 
functioning was not impaired.  Insight and judgment were 
adequate.  The examiner stated that there was enough evidence 
to warrant a diagnosis of PTSD but stated that the stressors 
could not be verified.  

In light of the numerous medical records documenting the 
Veteran's treatment for various psychiatric conditions, 
further development is necessary by way of a VA examination.  
In light of the recent decision in Clemons, the Board finds 
that such examination should also include consideration of 
the Veteran's other psychiatric conditions.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from November 1, 2005.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

In a medical report dated in August 2003 the Veteran reported 
that he was receiving Social Security Disability Insurance.  
Because Social Security Administration (SSA) records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record contains no indication that any attempt 
was made to obtain the Veteran's complete SSA record upon 
which the benefits were awarded.  This appeal must be 
remanded to obtain the Veteran's complete SSA record.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Request medical records from the 
Las Vegas VAMC dating from November 
1, 2005.  If no further treatment 
records exist, the claims file should 
be documented accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the Veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  


2.  Request, directly from the SSA, 
complete copies of any determination 
on a claim for disability benefits 
from that agency, together with the 
medical records that served as the 
basis for any such determination.  
All attempts to fulfill this 
development should be documented in 
the claims file.  If the search for 
these records is negative, that 
should be noted and the Veteran must 
be informed in writing.

3.  Schedule the Veteran for an 
appropriate examination regarding his 
claim for service connection for an 
acquired psychiatric disorder.  The 
claims file must be made available 
to, and reviewed by, the examiner, 
and the examiner must note in his 
report that the claims file was 
reviewed.  All indicated tests must 
be performed, and all findings 
reported in detail.  The examination 
work sheets for both PTSD and 
psychiatric disorders other than PTSD 
should be used. If this requires 
scheduling the Veteran for two 
examinations, then he should be 
scheduled for two examinations.

The examiner is specifically 
requested to set forth the diagnosis 
for any psychiatric disorder found 
and opine as to whether any diagnosed 
condition is less likely than not 
(less than a 50 percent probability) 
or at least as likely as not (50 
percent probability or greater) 
related to his active service.  If 
there are different psychiatric 
disorders than PTSD, the examiner 
should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  If 
a diagnosis of PTSD is appropriate, 
the examiners should specify the 
credible "stressors" that caused the 
disorder and the evidence upon which 
they relied to establish the 
existence of the stressor(s).  

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions 
have been conducted and completed in 
full, and that no other notification 
or development action, in addition to 
those directed above, is required.  
If further action is required, it 
should be undertaken prior to further 
claim adjudication.  Specific 
attention is directed to the 
requested examination report.  The 
RO/AMC shall ensure that the medical 
report is complete and in full 
compliance with the above directives.  
If the report is deficient in any 
manner or fails to provide the 
specific opinion requested, it must 
be returned to the examiner for 
correction.

5.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefit sought on 
appeal remains denied, the Veteran 
should be provided with a 
Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




